DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
The applicant is reminded to include claim status indicators when filing claim amendments, as required by 37 C.F.R. 1.121(c). For the sake of compact prosecution, examiner has considered and is examining the amended claims which appear to amend claims to include double spacing. 
Specification
The disclosure is objected to because of the following informalities:
The substitute specification does not consist of annotations made or unambiguous instructions, as required by 37 C.F.R. 1.121(b), to show what corrections were needed. In addition, reference character “7” has been used to designate both cups in paragraph [0017] and paper in paragraph [0019]. 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, line 7, the limitation “means for the sulfur powder to be in contact with soil when the bottom plate is placed on the soil.” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “for the sulfur powder to be in contact with soil when the bottom plate is placed on the soil.” without reciting sufficient structure to achieve the function. The specification discloses that the means for “the sulfur powder to be in contact with soil when the bottom plate is placed on the soil.” comprises “The contact means 6 includes two openings 2a formed in the bottom plate 2 and two sheets of paper 7 covering the openings 2a, on the two sheets of paper 7 being placed the sulfur powder 5” (see paragraph [0019]) or an equivalent thereof.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the means for sulfur powder to be in contact with the soil is formed from an opening formed in the bottom plate and a sheet of paper covering the opening and having the sulfur powder placed thereon” in claims 2-3. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 2, the limitation “for sulfur powder” is unclear matter because is it claiming a different kind of sulfur powder than what was stated in claim 1?
For claim 3, the limitation “the space” in line 3 lacks antecedent basis and “to cause the space accommodating the sulfur powder to communicate with the internal space” in lines 3-4 is unclear matter because it appears to recite that the space accommodating the sulfur powder is different than the internal space, which is inconsistent with claim 1, line 6, in which the sulfur powder is accommodated in the internal space. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand (FR 2668333 A1) in view of Qin (CN 107027586 A) and KR 200255660 Y1. 
Regarding claim 1, Bertrand teaches an agricultural mat comprising: a bottom plate (2), a cover member (1) covering the bottom plate (Fig. 1), a hole (16) penetrating the cover member in order for an internal space (Fig. 2 depicts internal space between the 1 and 2) formed by the bottom plate and the cover member to communicate with an outside (intended use because the Bertrand is capable of performing this function because of the openings on the cover), herbicide (4) accommodated in the internal space (Fig. 2), and means for the herbicide to be in contact with soil when the bottom plate is place on the soil (multiple openings (17) formed in the bottom plate (2) (“The contact means 6 includes two openings 2a formed in the bottom plate 2); machine translation pg. 2, lines 46-48, describes rainwater dissolving the herbicide 4 such that it flows through the perforations to infiltrate the soil). However, Bertrand is silent about sulfur powder, and the means for the sulfur powder to be in contact with soil when the bottom plate is placed on the soil including sheets of paper (under 35 U.S.C. 112(f) interpretation, the corresponding structure in applicant’s specification includes sheets of paper in addition to openings: “The contact means 6 includes two sheets of paper 7 covering the openings 2a, on the two sheets of paper 7 being placed the sulfur powder 5.”)
Qin teaches sulfur powder (machine translation from “Preferably, the pesticide in the step (2) comprises bactericide, insecticide and herbicide, the fungicide is carbendazim, chlorothalonil, benzatropine or sulfur powder, the pesticide dipterex powder or chlorpyriphos, the herbicide is paraquat, glyphosate, haloxyfop, acetochlor or quizolofoppethyl” of Qin). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include sulfur powder as taught by Qin in the herbicide in the internal space of Bertrand in order to additionally prevent fungal growth in the soil using a convenient form of storing and transporting the sulfur in powder form and that a user can easily measure the desired weight of the sulfur powder.
The KR 200255660 Y1 reference teaches means for a product to be in contact with soil when the bottom plate 2 is placed on the soil (Fig. 1 shows a sheet of paper 1 covers openings in bottom plate 2; paras 0014 and 0019; note the one sheet of paper taught by KR 200255660 Y1 is functionally equivalent to the 2 sheets of paper since it still covers the openings of the bottom plate). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a sheet of paper as taught by KR 200255660 Y1 covering the openings of the bottom plate in the means of Bertrand as modified by Qin in order to provide a way to transport the mat without losing any of the contents while carrying the mat to the desired location. Please note in the combination of Bertrand, Qin and KR 200255660 Y1, the product includes sulfur powder as taught by Qin, which comes into contact with the soil as the sulfur powder passes through the openings of the bottom plate and the paper container 1, see [0014] and [0019] of KR 200255660 Y1.
Regarding claim 2, Bertrand as modified by Qin and KR 200255660 Y1 teaches the agricultural mat as claimed in claim 1, and further teaches wherein the means for sulfur powder to be in contact with the soil (as stated above) is formed from an opening (17 of Bertrand) formed in the bottom plate (2 of Bertrand) and a sheet of paper (1 of KR 200255660 Y1) covering the opening and having the sulfur powder placed thereon (as stated above).  
Regarding claim 3, Bertrand as modified by Qin and KR 200255660 Y1 (emphasis on Bertrand), the agricultural mat as claimed in claim 2, further comprising a cup (between 2 and 4 are cups, see examiner’s illustration of Fig. 2) that is configured such that while the sulfur powder is accommodated therein (Intended use as the cup is capable of containing the sulfur powder), an open bottom portion (see examiner’s illustration of Fig. 2 depicting the open bottom portion of the cup) of the cup comes into contact with the paper (intended use as the open bottom portion will have contact with the paper since the bottom plate has openings), and which has a hole (see examiner’s illustration of Fig. 2 depicting the holes and Fig. 2 depicts 4 that is capable of entering the hole of the cup in order for 4 to come into contact with the soil from the machine translation pg. 2, lines 46-48, “ Rainwater - passing through the perforations 16 diffuses into the cells and very slowly dissolves the herbicide grains 4, the water thus loaded with herbicide flowing through the perforations to infiltrate the soil and thus destroy the vegetation around stake.”) to cause the space accommodating the sulfur powder to communicate with the internal space formed by the bottom plate and the cover member (intended use as the sulfur will be able to come into contact with the bottom plate and cover member due to the openings).

    PNG
    media_image1.png
    451
    507
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liebenberg (GB 2538229 A) teaches cups with an open bottom and top. 
McCray (US 5009033 A) teaches a bottom plate and a cover. 
Shea (US 20080083161 A1) teaches paper at the bottom. 
Hillman (US 20160338312 A1) teaches a cover and paper covering the open bottom portion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR ALMATRAHI whose telephone number is (571)272-2470. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR ALMATRAHI/Examiner, Art Unit 3643                                                                                                                                                                                                        12/05/2022

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643